Title: James Madison to [David Weaver], 29 August 1833
From: Madison, James
To: Weaver, David


                        
                            
                                Sir.
                            
                                
                                    
                                
                                [post 29 August 1833]
                            
                        
                        I have recd. your letter of the 29th. Augt.
                        I will take 10,000 weight of pork at the price you mention $5 ⅌ hundred averaging not less than 140 each hog,
                            to be delivered not before the first week of December.
                        I will also take three of your Beeves at the market price & Mr. Brockman will if he can engage the
                            other two. Please to inform me if you can furnish seven or eight bushels of cloverseed of a good quality and at what
                            price, and give me a particular answer whether I can depend on you delivering the pork and beef. It will not suit me to
                            take the family flour.
                        
                            
                                
                            
                        
                    